NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Submitted April 14, 2015* 
                                 Decided April 14, 2015 
                                             
                                         Before 
 
                          RICHARD A. POSNER, Circuit Judge 
                           
                          JOEL M. FLAUM, Circuit Judge 
                           
                          ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 14‐2091 
 
NORA E. ROBLES,                                Appeal from the United States District 
      Plaintiff‐Appellant,                     Court for the Eastern District of Wisconsin.
                                                
      v.                                       No. 12‐C‐1172 
                                                
GREEN BAY AREA PUBLIC                          William C. Griesbach, 
SCHOOL DISTRICT,                               Chief Judge. 
      Defendant‐Appellee. 
 
                                       O R D E R 

       Nora Robles, an uncertified teacher, was hired by the Green Bay Area Public School 
District to teach a bilingual kindergarten class at Howe Elementary School for one 
academic year (2009 to 2010). This was Robles’s first year of teaching, and after just six 
months the school district changed her position to that of substitute teacher, citing poor 
performance. Robles was fired one month later. She sued under Title VII of the Civil 
                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
 
No. 14‐2091                                                                            Page 2 
 
Rights Act of 1964, see 42 U.S.C. § 2000e‐2(a), claiming that the school district had 
discriminated against her because she is Hispanic. The district court granted summary 
judgment for the school district, and Robles appeals. We affirm the judgment. 

       The school district moved for summary judgment on the ground that the only 
conclusion reasonably to be drawn from the uncontested evidence is that Robles first 
was relegated to a substitute‐teaching position and then fired not because she is 
Hispanic but because she had failed to meet the school district’s legitimate performance 
expectations. As evidence, the school district submitted (1) declarations from the 
principal of Howe Elementary, the district’s assistant superintendent of human 
resources, the associate director of the district’s English Language Learner Program, and 
a principal from a neighboring school who had been consulted about Robles’s job 
performance; (2) notes taken by these declarants while meeting with Robles and 
observing her in the classroom; (3) excerpts from Robles’s deposition; and 
(4) employment agreements signed by Robles.  

       The school district’s evidence describes problems with Robles from the get‐go. 
The school principal states in her declaration that she had received complaints early in 
the year from teachers and staff that Robles was violating school policy by leaving the 
building without signing out, that she was late to parent‐teacher conferences, that she 
was bringing her children to the school during working hours, and that she was walking 
around barefoot in the halls. Over the following months, the principal along with the 
associate director of the language program and the principal of the neighboring school 
observed Robles’s classroom performance at various times and expressed concerns to 
her during meetings. All three administrators agreed that Robles’s performance was 
unsatisfactory. The associate director’s declaration, for example, describes Robles’s 
classroom as “chaotic.” And the declarations of both principals state that Robles 
appeared to have no lesson plans. In the opinion of the second principal—who had nine 
years’ experience teaching bilingual classes and regularly provided support to bilingual 
educators in the school district—Robles’s “performance was still lacking” five months 
into the school year, as she had “poor classroom management and poor lesson planning 
and instruction.”  

       The assistant superintendent of human resources explains in his declaration that 
Robles, because of her poor performance, was reassigned to the position of substitute 
teacher, though retaining the same salary. If on a particular day no assignment as a 
substitute teacher was available, Robles was to report to the school district’s offices to be 

 
No. 14‐2091                                                                        Page 3 
 
given other tasks. The week after her reassignment, Robles violated school district policy 
by missing work two days in a row without reporting her absences. When Robles 
returned to work, the assistant superintendent says, they met to discuss the absences, 
which Robles attributed to illness. The assistant superintendent did not believe her (a 
colleague had told him that Robles was visiting her union’s lawyer). After this, the 
declaration continues, Robles left the meeting during a break and never returned. Two 
weeks later, the assistant superintendent notified Robles in writing that she was being 
fired for, among other reasons, “failing to report an absence,” “lying during an 
employment investigation,” and leaving the meeting during working hours without 
permission. 

       Robles conceded that she lacks direct evidence of discrimination but maintained 
that her evidence establishes a prima facie case of employment discrimination under the 
indirect method of proof recognized in McDonnell Douglas Corp. v. Green, 411 U.S. 792 
(1973). But the only evidence submitted by Robles—who was represented by a lawyer 
throughout the proceedings in district court—is her own declaration. In that declaration 
Robles disagrees with the school district’s contention that her performance as a teacher 
was subpar. Teachers who are not Hispanic, she insists, were scrutinized less and, unlike 
her, permitted to roam the school barefoot and bring their children to work. Robles did 
not dispute, however, the principal’s sworn statement that she was unaware of similar 
transgressions by other teachers. Nor did Robles contend that the school district had 
relegated her to substitute teaching or fired her because she had walked around barefoot 
or because she had brought her kids to school. Based on her declaration alone, Robles 
insisted that the employment expectations set by the school district were not legitimate. 
She also argued that the declarations submitted by the school district should be 
discounted as “self‐serving.”  

       In granting summary judgment for the defendant, the district judge reasoned that 
Robles had not made a prima facie case of discrimination because she lacks evidence that 
she was satisfying the school district’s legitimate job expectations. The judge explained 
that maintaining order in the classroom and executing lesson plans are legitimate 
expectations and noted that “there was unanimity among the observers that Robles was 
unable or unwilling” to improve her performance to meet these expectations. Moreover, 
the judge continued, the observers—particularly the second principal, who is 
Hispanic—could not “be expected to have any kind of anti‐Hispanic animus.” 



 
No. 14‐2091                                                                         Page 4 
 
        On appeal Robles (now pro se) repeats that, unlike her, other teachers who are not 
Hispanic also brought their children to work and walked barefoot around the school. 
These teachers were not disciplined, which in Robles’s view shows that the school 
district discriminated against her because she is Hispanic. This contention is a red 
herring. Robles was not removed from the classroom or fired for walking barefoot or for 
bringing her children to work. Rather, the school district presented undisputed evidence 
that she was consigned to substitute teaching because her performance—her lesson 
planning and classroom management—was not in line with the school district’s 
legitimate expectations.  

       Robles’s only reply to the evidence of her performance issues is that she “worked 
to the best of her abilities to comply with the . . . school district’s expectations.” We grant 
that she did, but Robles’s opinion that her best efforts should have satisfied her 
employer does not get her past summary judgment. See Sklyarsky v. Means‐Knaus 
Partners, L.P., 777 F.3d 892, 897 (7th Cir. 2015); Sublett v. John Wiley & Sons, Inc., 463 F.3d 
731, 740 (7th Cir. 2006). And Robles offered no evidence from which a jury could infer 
that the school district demanded that Hispanic teachers perform better in the classroom 
than other teachers. See Montgomery v. American Airlines, Inc., 626 F.3d 382, 394 (7th Cir. 
2010); Peele v. Country Mut. Ins. Co., 288 F.3d 319, 331 (7th Cir. 2002). 

       In closing, we comment briefly on the district judge’s statement that the Hispanic 
principal of the neighboring school could not “be expected to have any kind of 
anti‐Hispanic animus.” One might read this as a suggestion that it would be impossible 
for the principal to discriminate against Robles because they are both Hispanic—a 
suggestion that is incorrect. See Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 78 
(1998); Williams v. Wendler, 530 F.3d 584, 587 (7th Cir. 2008); Bibby v. Philadelphia Coca Cola 
Bottling Co., 260 F.3d 257, 261–62 (3d Cir. 2001). We do not, however, read the judge’s 
statement to be implying the impossibility of discrimination among members of the 
same group. And in any event, the judge was correct to conclude that there is no 
evidence that the school district’s adverse employment actions against Robles were 
motivated by her being Hispanic. 

                                                                                 AFFIRMED.